     Case 1:20-cv-00836-NONE-JDP Document 15 Filed 07/31/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTOINE BARNES,                                Case No. 1:20-cv-00836-NONE-JDP
12                       Petitioner,                    ORDER VACATING JUNE 23, 2020
                                                        FINDINGS AND RECOMMENDATIONS
13            v.
                                                        ECF No. 9
14       HANFORD SUPERIOR COURT JUDGE
         ROBERTS,                                       FINDINGS AND RECOMMENDATIONS TO
15                                                      DISMISS PETITION FOR FAILURE TO
                         Respondent.                    EXHAUST CLAIMS AND TO DENY
16                                                      REQUEST FOR INJUNCTIVE RELIEF
17                                                      OBJECTIONS DUE IN THIRTY DAYS
18                                                      ECF Nos. 1, 13
19

20           Petitioner Antoine Barnes, a state prisoner without counsel, seeks a writ of habeas corpus

21   under 28 U.S.C. § 2254. ECF No. 1. Petitioner argues, in two related claims, that the California

22   Department of Corrections and Rehabilitation (“CDCR”) violated his Eighth Amendment right to

23   be free from cruel and unusual punishment when it failed to award him certain custody credits

24   under California law.1 Id. at 3-4. This matter is before us for preliminary review under Rule 4 of

25   the Rules Governing Section 2254 Cases. Under Rule 4, a district court must dismiss a habeas

26   1
      Petitioner recently sought habeas relief in this court on these same claims. See Barnes v.
27   Roberts, No. 1:20-cv-00454-DAD-SKO (E.D. Cal. May 27, 2020). Because that petition was
     dismissed without prejudice for failure to exhaust, the instant petition is not considered “second
28   or successive.”. See Slack v. McDaniel, 529 U.S. 473, 487 (2000).
                                                        1
     Case 1:20-cv-00836-NONE-JDP Document 15 Filed 07/31/20 Page 2 of 6

 1   petition if it “plainly appears” that the petitioner is not entitled to relief. See Valdez v.

 2   Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th

 3   Cir. 1998). Because petitioner has failed to exhaust his claims before the state courts, we

 4   recommend that the petition be dismissed without prejudice—allowing refiling if and when

 5   petitioner’s claims have been exhausted. We also recommend that petitioner’s request for

 6   injunctive relief,2 ECF No. 13, be denied.

 7       I.      Discussion

 8               a. Failure to Exhaust Claims

 9            On June 23, 2020, we recommended that the court dismiss the petition. ECF No. 9

10   (findings and recommendations). At that time, petitioner was seeking habeas relief in the Kings

11   County Superior Court on the same claims raised in the instant petition. Id. at 5; In re:

12   Application of: Antoine D Barnes for Writ of Habeas Corpus, No. 20W-0072A (Kings Cnty.

13   Super. Ct. June 24, 2020). Considering the pendency of the state habeas case, we recommended

14   that the court abstain from exercising jurisdiction over the case and dismiss the petition without

15   prejudice—permitting refiling if and when petitioner’s claims were exhausted. See ECF No. 9;

16   Younger v. Harris, 401 U.S. 37, 44 (1971). On June 24, 2020, petitioner’s superior court habeas

17   petition was denied. See In re: Application of: Antoine D Barnes for Writ of Habeas Corpus, No.

18   20W-0072A. Because his state habeas petition is no longer pending, we will vacate our June 23,

19   2020 findings and recommendations. ECF No. 9.

20            However, petitioner faces another obstacle: he has failed to exhaust his claims before the
21   state courts. The exhaustion doctrine, which requires a petitioner in state custody to exhaust state

22   judicial remedies before proceeding with a federal habeas petition, is based on comity and gives

23   the state courts the initial opportunity to correct alleged constitutional deprivations. See 28

24   U.S.C. § 2254(b)(1); Coleman v. Thompson, 501 U.S. 722, 731 (1991). A petitioner can satisfy

25   the exhaustion requirement by providing the highest state court with a full and fair opportunity to

26
27
     2
      Petitioner’s request for injunctive relief is supported by an affidavit, ECF No. 14, which the
28   court has taken into consideration.
                                                         2
     Case 1:20-cv-00836-NONE-JDP Document 15 Filed 07/31/20 Page 3 of 6

 1   consider each claim before presenting it to the federal court. See O’Sullivan v. Boerckel, 526 U.S.

 2   838, 845 (1999); Duncan v. Henry, 513 U.S. 364, 365 (1995).

 3          Here, petitioner states that he has not sought review of his claims before either the

 4   intermediate or supreme state courts.3 ECF No. 1 at 5. Although petitioner has submitted proof

 5   of a formal grievance that he submitted to his jail, this grievance does not exhaust his claims.

 6   ECF No. 11. Exhaustion requires that petitioner present his claims to the appropriate state courts.

 7   See O’Sullivan, 526 U.S. at 845. Therefore, his claims are unexhausted. Generally, federal

 8   courts must dismiss habeas petitions that contain unexhausted claims.4 See Rose v. Lundy, 455

 9   U.S. 509, 522 (1982). Therefore, we recommend that the petition be dismissed without prejudice

10   to refiling after petitioner has exhausted his claims.

11              b. Motion for Injunctive Relief

12          Petitioner moves for an “immediate restraining order” authorizing his immediate transfer

13   to San Quentin prison, or, in the alternative, directing that he be released on parole. ECF Nos. 13,

14   14. A petitioner seeking preliminary injunctive relief, either in the form of a temporary

15   restraining order or a preliminary injunction, must establish that he is likely to succeed on the

16   merits, that he is likely to suffer irreparable harm in the absence of such relief, that the balance of

17
     3
       Moreover, we have reviewed the California Court’s Appellate Courts Case Information listing
18
     for the petitioner and take judicial notice of it per Rule 201 of the Federal Rules of Evidence. See
19   California Department of Corrections and Rehabilitation Inmate Locator,
     https://appellatecases.courtinfo.ca.gov/search.cfm?dist=0 (search “Search by Party” for “Antoine
20   Barnes”). Petitioner has neither sought relief in the California Court of Appeal nor the California
     Supreme Court for the conviction and sentence he challenges in the instant petition.
21   4
       Alternatively, petitioner may seek to avoid dismissal through seeking a stay and abeyance of his
22   petition under the Rhines procedure. See Rhines v. Weber, 544 U.S. 269, 277 (2005); Mena v.
     Long, 813 F.3d 907, 912 (9th Cir. 2016). However, petitioner may find it unnecessary to do so
23   considering the procedural history of his state cases. Petitioner challenges CDCR’s ongoing
     calculation of his custody credits in relation to his March 24, 2020 criminal sentence. His state
24   superior court habeas petition was denied mere weeks ago and petitioner must now seek relief
     before the state appellate and supreme courts. ECF No. 1 at 2. Considering AEDPA’s one-year
25   statute of limitations and the availability of statutory tolling during the pendency of state
26   collateral proceedings, petitioner, acting diligently, will likely be able to file a fully exhausted
     federal petition in a timely manner. See 28 U.S.C. § 2244(d). However, if petitioner wishes to
27   seek a stay under Rhines, he must show good cause for his failure to exhaust his claims in state
     court, that his claims are not plainly meritless, and that he has not engaged in abusive litigation
28   tactics. See Rhines, 544 U.S. at 278.
                                                          3
     Case 1:20-cv-00836-NONE-JDP Document 15 Filed 07/31/20 Page 4 of 6

 1   equities tips in his favor, and that an injunction is in the public interest. See Winter v. Natural

 2   Res. Def. Council, 555 U.S. 7, 20 (2008).

 3          Petitioner has failed to make the showing required for injunctive relief. First, he has not

 4   demonstrated a likelihood of success on the merits of his underlying claims. To state a

 5   cognizable claim for federal habeas relief, petitioner must claim that he “is in custody in violation

 6   of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Here, although

 7   petitioner claims that CDCR is violating his Eighth Amendment rights, he has failed to cite to any

 8   “clearly established federal law” that supports his arguments. Id. § 2254(d). Rather, he claims

 9   that CDCR has violated state law.5 Second, petitioner has not shown that he will suffer

10   irreparable harm absent injunctive relief. Although petitioner states that he is being discriminated

11   against in his current place of incarceration, these claims are vague and conclusory. Third,

12   petitioner has not shown how the balance of equities tips in his favor. Petitioner has neither

13   provided proof that he is currently eligible for parole nor cited to any legal proposition supporting

14   his request to move to San Quentin prison. See Schulze v. Fed. Bureau of Prisons, No. 19-00669

15   JAO-WRP, 2019 U.S. Dist. LEXIS 218643, at *6 (D. Haw. Dec. 20, 2019) (noting that “a

16   prisoner has no right to incarceration in a particular place”). Fourth, petitioner has not shown

17   how the relief requested is in the public interest. (San Quentin prison is currently experiencing a

18   large outbreak of COVID-19—a new prisoner entering the facility likely poses risks to both that

19   prisoner and the general prison population.6) And petitioner has failed to demonstrate how the

20   public interest would be served by his early release on parole. Accordingly, we recommend that
21   petitioner’s request for injunctive relief be denied.7

22   5
       We take no position on whether petitioner could state meritorious claims in a future, fully-
23   exhausted petition with appropriate citations to clearly established federal law.
     6
       See California Department of Corrections and Rehabilitation,
24   https://www.cdcr.ca.gov/covid19/san-quentin-state-prison-response/ (last visited July 30, 2020)
     (“[In response to COVID-19,] CDCR has halted the transfer of any inmates into or out of San
25   Quentin and any state prison except for emergencies.”).
     7
26     Petitioner also submitted a letter to the Clerk of Court describing his two civil rights actions
     pending in this court, both of which challenge the conditions of his confinement. ECF No. 14 at
27   3-4; see Barnes v. Blackburn, et al., No. 1:20-cv-00333-DAD-EPG (E.D. Cal. Mar. 4, 2020);
     Barnes v. Van Ness, et al., No. 1:20-cv-00625-NONE-EPG (E.D. Cal. May 1, 2020). To the
28   extent petitioner seeks relief from the same circumstances as those contained in his pending civil
                                                          4
     Case 1:20-cv-00836-NONE-JDP Document 15 Filed 07/31/20 Page 5 of 6

 1      II.       Certificate of Appealability

 2             A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 3   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

 4   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a

 5   district court to issue or deny a certificate of appealability when entering a final order adverse to a

 6   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

 7   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial

 8   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

 9   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

10   his constitutional claims or that jurists could conclude the issues presented are adequate to

11   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

12   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the

13   denial of a constitutional right. Thus, we recommend that the court not issue a certificate of

14   appealability.

15      III.      Findings and Recommendations

16             We recommend that the court dismiss the petition without prejudice, ECF No. 1, deny

17   petitioner’s motion for injunctive relief, ECF No. 13, and decline to issue a certificate of

18   appealability. Under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for

19   the United States District Court, Eastern District of California, we submit the findings and

20   recommendations to the U.S. District Court judge presiding over the case. Within thirty days of
21   the service of the findings and recommendations, any party may file written objections to the

22

23   rights actions, he must file a motion for relief in those cases. If petitioner wishes to raise new,
     unrelated civil rights claims, he should do so in a new civil rights action—such claims are not
24   cognizable on habeas review. See Muhammad v. Close, 540 U.S. 749, 750 (2004) (explaining
     that requests for relief turning on circumstance of confinement should be presented in a civil
25   rights action, not a habeas action). Additionally, petitioner seeks assistance filing a “full name,
26   face, body picture patent.” ECF No. 14 at 4. Petitioner’s request for this assistance is not
     cognizable here—habeas relief is limited to claims challenging the “validity of any confinement
27   or to particulars affecting its duration.” Muhammad, 540 U.S. at 750. Finally, petitioner is
     advised that any future requests for relief should be presented as motions to the court. No relief
28   will be granted based on letters addressed to the Clerk of Court.
                                                          5
     Case 1:20-cv-00836-NONE-JDP Document 15 Filed 07/31/20 Page 6 of 6

 1   findings and recommendations. That document must be captioned “Objections to Magistrate

 2   Judge’s Findings and Recommendations.” The presiding district judge will then review the

 3   findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 4      IV.     Order

 5      The June 23, 2020 findings and recommendations, ECF No. 9, are vacated.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:     July 30, 2020
 9                                                  UNITED STATES MAGISTRATE JUDGE
10

11   No. 206.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    6
